DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species 1:
 directed to the embodiment of having thermopiles arranged perpendicularly relative to a heater and each thermopile having only first and second plurality of thermocouple junctions (Seen at least in Figure 7 and directed to claims 1-19). 

Species 2: 
directed to the embodiment of having thermopiles arranged both parallel and perpendicularly relative to a heater and each thermopile has a total of six plurality of thermocouple junctions (Seen at least in Figure 8 and directed to claim 20).








Sub-Species A:
 directed to the embodiment of the first thermocouple material being polysilicon and the second thermocouple material is aluminum (directed to claim 9).

Sub-Species B:
 directed to the embodiment of the first thermocouple material being n-type polysilicon and the second thermocouple material being p-type polysilicon (directed to claim 10).

Sub-Species C:
 directed to the embodiment of the first thermocouple material being p-type polysilicon and the second thermocouple material being n-type polysilicon (directed to claim 11).

Sub-Species D:
 directed to the embodiment of the first thermocouple material being nickel-iron alloy and the second thermocouple material being chromium (directed to claim 12).

Sub-Species E:
 directed to the embodiment of the first thermocouple material being nickel-iron alloy and the second thermocouple material being chromium disilicide (directed to claim 13).


 directed to the embodiment of the first thermocouple material being nickel-iron alloy and the second thermocouple material being rhenium disilicide (directed to claim 14).

Sub-Species G:
 directed to the embodiment of the first thermocouple material being chromium nitride and the second thermocouple material being chromium copper (directed to claim 15).

Sub-Species H: 
directed to the embodiment of the first thermocouple material being chromium nitride and the second thermocouple material being chromium aluminum (directed to claim 16).

Sub-Species I: 
directed to the embodiment of the first thermocouple material being chromium nitride and the second thermocouple material being chromium p-type polysilicon (directed to claim 17).

Sub-Species J:
 directed to the embodiment of the first thermocouple material being copper and the second thermocouple material being copper-nickel alloy (directed to claim 18).

The species are independent or distinct because they are directed to thermopiles having different structural arrangements relative to the heater and directed to different material combinations for the thermocouples.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 are generic for Species 1.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

-Searching for one invention is a manner that is not likely to result in finding art pertinent to the other invention.
-The inventions require different search; e.g., searching different classes/subclasses or electronic resources, or employing different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Miranda Sooter on 12/3/2021 a provisional election was made without traverse to prosecute the invention of Species 1 and Sub-Species A, claims 1-9 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 and 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 10/12/2020 and 04/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 states
 “wherein the second plurality of downstream thermocouple junctions, disposed over the membrane structure” and “the second plurality of downstream thermocouple junctions being further than the second plurality of downstream thermocouple junctions”.  However, claim 1 previously stated that the second plurality of downstream thermocouple junctions are not disposed over the membrane. It is unclear how the second plurality of downstream thermocouple junctions are both disposed and not disposed over the membrane.  In addition, it is unclear how the second plurality of downstream thermocouple junctions are further than the second plurality of downstream thermocouple junctions.  For examination purposes, the Examiner will interpret the limitations in question as “wherein the second plurality of downstream thermocouple junctions, not disposed over the membrane structure” and “the second plurality of downstream thermocouple junctions being further than the first plurality of downstream thermocouple junctions”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

and 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by De Luca et al. (WO 2018134553; hereinafter “De Luca”).
Regarding independent claim 1,
 De Luca discloses an apparatus (Figures 10-11) for sensing a flow of fluid (Page 1, Lines 5-7), the apparatus (Figures 10-11) comprising: 
a flow sensing device (1, 8,12, and 15-20; Figures 10 and 11) comprising: 
a heating structure (12) having a centerline (see annotated Figure 11) that defines upstream and downstream sections (See annotated Figure 11) of the flow sensing device (1, 8,12, and 15-20; Figures 10 and 11); 
a membrane structure (8; Figures 10-11); 
a first thermopile (15; Page 14, Line 33 – Page 15, Line 16), wherein at least a portion of the first thermopile (15) is disposed over the membrane structure (Figure 11 demonstrates a part/portion of the thermopile 15 above the membrane 8), and wherein the first thermopile (15) comprises: 
a first plurality of upstream thermocouple junctions (junctions 19 of thermopile 15 are located in the upstream section; See annotated Figure 11; Page 15, Lines 12-16) disposed over the membrane structure (the thermocouple junctions 19 are disposed above the membrane 8; See Figures 10-11), and 
a second plurality of upstream thermocouple junctions (20; Page 15, Lines 12-16; Figure 11) offset from the membrane structure (the junctions 20 are offset from the membrane 8; See Figure 11); and
 a second thermopile (16; Page 14, Line 33 – Page 15, Line 16), wherein at least a portion of the second thermopile (16) is disposed over the membrane structure (Figure 11 demonstrates that a portion/part of the thermopile 16 is disposed over the membrane 8), and wherein the second thermopile (16) comprises: 
a first plurality of downstream thermocouple junctions (See annotated Figure 11) disposed over the membrane structure (Annotated Figure 11 demonstrates that the first plurality of downstream thermocouple junctions are disposed above the membrane 8), and 
a second plurality of downstream thermocouple junctions (See annotated Figure 11) not disposed over the membrane structure (Annotated Figure 11 demonstrates that the second plurality of downstream thermocouple junctions are located on a heat sink region which is a substrate outside the membrane area; Page 15, Lines 11-16).


    PNG
    media_image1.png
    817
    1028
    media_image1.png
    Greyscale


Regarding dependent claim 2,
 De Luca discloses substrate (1; Figure 10) defining a microbridge structure (Figure 10 demonstrates that the substrate1 create a microbridge structure; Page 1, Lines 5-7), wherein a portion of the heating structure (15; Figures 10-11) is disposed over the microbridge structure (heating element 12 is placed over the substrate 1, i.e. microbridge structure).

Regarding dependent claim 3,
 De Luca discloses wherein the first plurality of upstream thermocouple junctions (junctions 19; Figures 10-11), disposed over the membrane structure (the junctions 19 are disposed over the membrane 8; See Figure 11; Page 15, Lines 12-16), is disposed in the upstream section (the junctions 19 are disposed in the upstream section of the device; See annotated Figure 11) of the flow sensing device (1, 8,12, and 15-20; Figures 10 and 11).

Regarding dependent claim 4,
 De Luca discloses wherein the second plurality of upstream thermocouple junctions (junctions 20; Figures 10-11), disposed over the membrane structure (if seen from a side view perpendicular to the centerline of the heater 12, the junctions 20 are seen as disposed at over the  membrane 8; See Figure 10), is disposed in the upstream section (the junctions 20 are disposed in the upstream section of the device; See annotated Figure 11) of the flow sensing device (1, 8,12, and 15-20; Figures 10 and 11), further upstream than the first plurality of upstream thermocouple junctions (the junctions 20 are located further upstream than the junctions 19; See Figure 11).

Regarding dependent claim 5,
 De Luca discloses wherein the first plurality of downstream thermocouple junctions (See annotated Figure 11), disposed over the membrane structure (Annotated Figure 11 demonstrates that the first plurality of downstream thermocouple junctions are disposed over the membrane 8), is disposed in the downstream section (Annotated Figure 11 demonstrates that the first plurality of downstream thermocouple junctions are disposed in the downstream section of the device) of the flow sensing device (1, 8,12, and 15-20; Figures 10 and 11).

Regarding dependent claim 6,
 De Luca discloses wherein the second plurality of downstream thermocouple junctions (See annotated Figure 11), not disposed over the membrane structure (per the 112 rejection above and as best understood, the second plurality of downstream thermocouple junctions are not disposed over the membrane 8; See annotated Figure 11; Page 15, Lines 12-16), is disposed in the downstream section (the second plurality of downstream thermocouple junctions are located in the downstream section of the device; See annotated Figure 11) of the flow sensing device (1, 8,12, and 15-20; Figures 10 and 11), further downstream than the first plurality of downstream thermocouple junctions (per the 112 rejection above and as best understood, annotated Figure 11 demonstrates that the second plurality of downstream thermocouple junctions are further downstream the first plurality of downstream thermocouple junctions).

Regarding dependent claim 7,
 De Luca teaches wherein a maximum temperature difference (present between the plurality of junctions upstream and the plurality of junctions downstream; See annotated Figure 11) is defined by a minimum temperature difference located at a first location upstream (the first location is where the junctions 19 and 20 are placed in the upstream section of the device; See annotated Figure 11) of the centerline (See annotated Figure 11) and a maximum temperature difference located at a second location downstream (the second location is where the first and second plurality of downstream junctions are placed in the downstream section of the device; See annotated Figure 11) of the centerline (See annotated Figure 11), wherein the first and second pluralities of upstream thermocouple junctions (19 and 20) are disposed at about the first location (the junctions 19 and 20 are located in the first position in the upstream section of the device; See annotated Figure 11), and wherein the first and second pluralities of downstream thermocouple junctions (See annotated Figure 1) are disposed at about the second location (the plurality of downstream junctions are located at the second position in the downstream section of the device; See annotated Figure 11).

Regarding dependent claim 8,
 De Luca discloses wherein the first and second pluralities of upstream thermocouple junctions (19 and 20; Figure 11) and the first and second pluralities of downstream thermocouple junctions (See annotated Figure 11) are disposed at about a plurality of locations (the junctions 19 and 20 and the first and second plurality of junctions are disposed along a plurality of locations upstream and downstream of the device; See annotated Figure 11) on a maximum temperature difference isoline (due to the locations of the junctions on the upstream and downstream portions of the device, a maximum temperature difference zone will be present between the junctions; See annotated Figure 11).

Regarding dependent claim 9,
 De Luca discloses wherein the first and second pluralities of upstream thermocouple junctions (19 and 20; Figure 11) comprise an interface (the thermocouple junction 19 serves as the interface between the thermocouples 17 and 18; See Figure 11) between a first thermocouple material (17; Figure 11) and a second thermocouple material (18; Figure 11), wherein the first thermocouple material (17) comprises polysilicon (Page 7, Lines 10-14 and Page 15, Lines 11-16), and wherein the second thermocouple material (18) comprises aluminum (Page 7, Lines 10-14 and Page 15, Lines 11-16).

Regarding independent claim 19,
 De Luca discloses a method for manufacturing (Page 4, Lines 13-19) an apparatus (See Figure 10-11) for sensing a flow of fluid (Page 1, Lines 5-7), the method comprising:
 providing a heating structure (12; Figures 10-11) having a centerline (See annotated Figure 11) that defines upstream and downstream sections (See annotated Figure 11) of a flow sensing device (1, 8, 12, and 15-20; Figures 10 and 11); 
forming a membrane structure (8; Figures 10-11);
 providing a first thermopile (15; Page 14, Line 33 – Page 15, Line 16), wherein at least a portion of the first thermopile (15) is disposed over the membrane structure, (Figure 11 demonstrates a part/portion of the thermopile 15 above the membrane 8), and wherein the first thermopile (15) comprises: 
a first plurality of upstream thermocouple junctions (junctions 19 of thermopile 15 are located in the upstream section; See annotated Figure 11; Page 15, Lines 12-16) disposed over the membrane structure (the thermocouple junctions 19 are disposed above the membrane 8; See Figures 10-11), and 
a second plurality of upstream thermocouple junctions (20; Page 15, Lines 12-16; Figure 11) offset from the membrane structure (the junctions 20 are offset from the membrane 8; See Figure 11); and 
providing a second thermopile (16; Page 14, Line 33 – Page 15, Line 16), wherein at least a portion of the second thermopile (16) is disposed over the membrane structure, (Figure 11 demonstrates that a portion/part of the thermopile 16 is disposed over the membrane 8), and wherein the second thermopile (16) comprises: 
a first plurality of downstream thermocouple junctions (See annotated Figure 11) disposed over the membrane structure (Annotated Figure 11 demonstrates that the first plurality of downstream thermocouple junctions are disposed above the membrane 8), and
 a second plurality of downstream thermocouple junctions (See annotated Figure 11) not disposed over the membrane structure (Annotated Figure 11 demonstrates that the second plurality of downstream thermocouple junctions are located on a heat sink region which is a substrate outside the membrane area; Page 15, Lines 11-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- EP 3404373, US 8,011,240 and US 6,684,694 disclose a an apparatus for sensing flow of fluid, a heater is placed in the middle of the apparatus, thermopiles are located on the upstream and downstream ends of the heater, and thermocouple junctions of the thermopiles are located over a membrane and outside of the membrane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DAVID L SINGER/Primary Examiner, Art Unit 2856